--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into on October 18, 2017 by and between Zivo Bioscience, Inc.
(f/k/a Health Enhancement Products, Inc.), a Nevada corporation, with its
principal place of business at 2804 Orchard Lake Road, Suite 202, Keego Harbor,
Michigan 48320 (hereinafter referred to as the “Company”), HEP Investments LLC,
a Michigan limited liability company, with its principal place of business at
2804 Orchard Lake Road, Suite 205, Keego Harbor, Michigan 48320 (hereinafter
referred to as “Lender”), and Strome Mezzanine Fund LP, a Delaware limited
partnership, with its place of business at 100 Wilshire Blvd.; Suite 1750; Santa
Monica, California, 90401 (hereafter referred to as “Strome”).

 

RECITALS:

 

A.The Company and Lender are party to that certain Registration Rights
Agreement, dated December 1, 2011 (the “Original Agreement”). 

 

B.In connection with the Original Agreement, Company and Lender entered into
that certain Loan Agreement, dated December 1, 2011 (as amended, restated or
otherwise modified from time to time, the “Loan Agreement”). 

 

C.On July 21, 2017, Strome purchased a participation in the Loan Agreement
pursuant to, respectively, that certain Participation Agreement between Lender,
Company and Strome dated July 21, 2017 (the “Participation Agreement”). In
connection with the Participation Agreement, Strome were or will be (x) issued
warrants to purchase shares of the Company’s Common Stock (the “Strome Warrants”
and the Common Stock issued thereunder the “Strome Warrant Shares”) and (y)
receiving shares of the Company’s Common Stock in connection with any conversion
of the loan underlying their respective loan participations (“Strome Conversion
Shares” and, with the Strome Warrant Shares, the “Strome Shares”). 

 

D.The parties hereto wish to amend and restate the Original Agreement in its
entirety with this Agreement in order to (i) include Strome as a signatory to
this Agreement and add registration rights for the Strome Warrants and the
Strome Shares, (ii) update information relating to the Company, the Lender and
the registration rights of the Lender and (iii) make such further updates and
amendments as may be set forth herein, in each case, upon the terms and
conditions set forth herein. 

E.In connection with the consummation of the transactions contemplated in the
Loan Agreement (and the maintenance of credit thereunder) and the transactions
contemplated by the Participation Agreements, the Company has agreed to enter
into this Agreement in order to reaffirm or grant, as applicable, registration
rights to Lender and Strome, as set forth below. 

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1.Certain Definitions. As used in this Agreement, the following terms shall have
the following respective meanings: 

 

(a)“Commission” means the United States Securities and Exchange Commission, and
any successor thereto. 

 

(b)“Common Stock” means the Company’s common stock and any common stock or other
securities of the Company or any successor entity which may be issued or
distributed in respect of the common stock by way of stock dividend or stock
split or other distribution, recapitalization, merger, conversion or
reclassification. 

 

(c)“Equity Security” shall have the meaning ascribed to such term in the rules
and regulations of the Commission issued under the Securities Act. 

 

(d)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder, as in effect from time to time. 

 

(e)“Note” shall mean that certain Ninth Amended and Restated Senior Secured
Convertible Promissory Note, in the face amount of up to $17,500,000.00 dated
March 1, 2017 (as amended, restated or otherwise modified from time to time).  

--------------------------------------------------------------------------------

(f)“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), as amended or supplemented by
any prospectus supplement, with respect to the terms of the offering of any
portion of the securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus. 

 

(g)“Registration Statement” means a registration statement in the form required
to register the resale of Registrable Securities under the Securities Act and
other applicable law, and including any Prospectus, amendments and supplements
to each such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement. 

 

(h)“Registration Expenses” means the expenses described in Section 5 below. 

 

(i)“Registrable Securities” means (i) the shares of Common Stock issued to
Lender as a fee pursuant to the Loan Agreement, (ii) the shares of Common Stock
issued or issuable upon conversion of the Note, including, for the avoidance of
doubt, the Strome Conversion Shares, (iii) the shares of Common Stock issued or
issuable upon exercise of any Warrant; (iv) the Strome Warrants; and (v) any
other shares of Common Stock or Warrants issued in respect of the shares of
Common Stock or Warrants described in subparagraphs (ii), (iii) and (iv) above
(because of stock splits, stock dividends, reclassifications, recapitalizations
or similar events), provided, however, that shares of Common Stock and Warrants
which are Registrable Securities shall cease to be Registrable Securities upon
any sale pursuant to a Registration Statement, Section 4(1) of the Securities
Act or Rule 144 under the Securities Act. Wherever reference is made in this
Agreement to a request or consent of holders of a certain percentage of
Registrable Securities, the determination of such percentage shall include
shares of Common Stock issuable upon conversion of the Note or exercise of any
Warrant even if such conversion or exercise has not yet occurred. 

 

(j)“Rule 144” means Rule 144 (or any successor rule of similar effect)
promulgated under the Securities Act. 

 

(k)“Securities Act” means the Securities Act of 1933, as amended, and all rules
and regulations promulgated thereunder, as in effect from time to time. 

 

(l)“Shareholders” means Lender, Strome and any persons or entities to whom the
rights granted under this Agreement are transferred by Lender and/or Strome and
their respective successors or assigns. 

 

(m)“Warrant” means any Warrant to Purchase Common Stock issued to Lender and/or
Strome by the Company.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

2.Required Registrations. 

 

(a)Subject to the conditions of this Section 2, at any time, Lender and/or
Strome may request, in writing, that the Company effect the registration on Form
S-1, or if available, Form S-3 (or any successor form) of Registrable Securities
owned by such person. If Lender or Strome, as applicable, intends to distribute
the Registrable Securities by means of an underwriting, it shall so advise the
Company in its request of such intention and of its selection of an underwriter.
In the event such registration is underwritten, the right of other Shareholders
to participate shall be conditioned on such Shareholders’ participation in such
underwriting. Upon receipt of any such request, the Company shall promptly give
written notice of such proposed registration to all other Shareholders. Such
Shareholders shall have the right, by giving written notice to the Company
within thirty (30) days after the Company provides its notice, to elect to have
included in such registration such of their Registrable Securities as they may
request in such notice of election, subject to the approval of the underwriter
managing the offering. Thereupon, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration of all Registrable
Securities which the Company has been requested to so register. If the managing
underwriter or underwriters have not limited the number of securities to be
underwritten, the Company may include securities for its own account or the
account of others in such registration if the managing underwriter or
underwriters so agree and if the number of Registrable Securities which would
otherwise have been included in such registration and underwriting will not
thereby be decreased. If the managing underwriter or underwriters have limited
the number of securities to be underwritten, the Company will include in such
registration, prior to the inclusion of any securities which are not Registrable
Securities, the number of Registrable Securities requested to be included which
in the opinion of such underwriters can be sold without adversely affecting the
marketability of the offering, pro-rata among the respective holders thereof on
the basis of the number of Registrable Securities that each holder has requested
to be included in such registration (with any applicable Warrants constituting
Registrable Securities included in such calculation assuming they have been
exercised, but without duplication of any Common Stock that may be received in
connection with such actual or assumed exercise). 

 

(b)At any time after the Company becomes eligible to file a Registration
Statement on Form S-3 (or any successor form relating to secondary offerings),
any Shareholder may request the Company, in writing, to effect the registration
of its Registrable Securities on Form S-3 (or such successor form), of
Registrable Securities having an aggregate offering price of at least $100,000
(based on the current public market price). Upon receipt of any such request,
the Company shall promptly give written notice of such proposed registration to
all other Shareholders. Such Shareholders shall have the right, by giving
written notice to the Company within thirty (30) days after the Company provides
its notice, to elect to have included in such registration such of their
Registrable Securities as such Shareholders may request in such notice of
election. Thereupon, the Company shall, as expeditiously as possible, use its
best efforts to effect the registration of all Registrable Securities which the
Company has been requested to register. 

 

(c)The Company shall not be required to effect more than three registrations
pursuant to Section 2(a) above, but there shall be no numerical limitation on
the number of registrations that the Company shall be required to effect
pursuant to Section 2(b) above; provided, Lender shall exercise no more than two
demands pursuant to Section 2(a), and Strome will exercise no more than one
demand pursuant to Section 2(a). 

 

(d)If at the time of any request to register Registrable Securities pursuant to
this Agreement, the Company is engaged in any activity which, in the good faith
determination of the Board, would be adversely affected by the requested
registration to the material detriment of the Company, then the Company may at
its option direct that such request be delayed for a period not in excess of
three months from the effective date of such offering or the date of
commencement of such other material activity, as the case may be. 

 

3.Incidental Registration. 

 

(a)Whenever the Company proposes at any time to file a Registration Statement
that contemplates the sale of Common Stock or Warrants or other Equity Security
and is on a form which would allow registration of the Registrable Securities,
it will, prior to such filing, give written notice to all Shareholders of its
intention to do so and, upon the written request of the Shareholders given
within ten (10) days after the Company provides such notice, the Company shall
use its best efforts to cause all Registrable Securities which the Company has
been requested by such Shareholders to register to be registered under the
Securities Act to the extent necessary to permit their sale or other disposition
in accordance with the intended methods of distribution specified in the request
of the Shareholders; provided, however, that the Company shall have the right to
postpone or withdraw any registration proposed pursuant to this Section 3(a)
without obligation to any Shareholder. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

(b)In connection with any offering under Section 3(a) involving an underwriting,
the Company shall not be required to include any Registrable Securities in such
underwriting unless the holders thereof accept the terms of the underwriting as
agreed upon between the Company and the underwriters selected by it, and then
only in such quantity as will not, in the opinion of the underwriters,
jeopardize the success of the offering by the Company. If in the opinion of the
managing underwriter the registration of all, or part of, the Registrable
Securities which the holders have requested to be included would materially and
adversely affect such public offering, then the Company shall be required to
include in the underwriting only that number of Registrable Securities which the
managing underwriter believes may be sold without causing such material adverse
effect, but in no event shall the amount of Registrable Securities included in
the offering be reduced below 25% of the total amount of securities included in
the offering. If the number of Registrable Securities to be included in the
underwriting in accordance with the foregoing is less than the total number of
securities which the holders of Registrable Securities have requested to be
included, then the holders of Registrable Securities who have requested
registration shall participate in the underwriting pro-rata on the basis of the
number of Registrable Securities that the holders have requested to be so
included (with any applicable Warrants constituting Registrable Securities
included in such calculation assuming they have been exercised, but without
duplication of any Common Stock that may be received in connection with such
actual or assumed exercise). 

 

4.Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its best efforts to effect the registration
of any of the Registrable Securities under the Securities Act, the Company
shall: 

 

(a)File with the Commission a Registration Statement with respect to such
Registrable Securities and use its best efforts to cause that Registration
Statement to become and remain effective; provided, however, that, before filing
a Registration Statement or any amendment or supplement thereto, the Company
will furnish to both (x) the Shareholders who have provided any information
which will be directly or indirectly incorporated into the Registration
Statement and (y) counsel selected by the holders of a majority of the
Registrable Securities covered by such Registration Statement (or selected by
the applicable Shareholder in the manner described in Section 5, in the case of
a registration demanded under Section 2(a) hereof) copies of all such documents
proposed to be filed, which documents will be subject to the review and approval
of such counsel (who, for the avoidance of doubt, shall represent all holders of
the applicable Registrable Securities); 

 

(b)As expeditiously as possible prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to keep the
Registration Statement effective for a period of not less than six months from
the effective date or such shorter period as will terminate when all of the
securities covered by such Registration Statement have been disposed of in
accordance with the intended methods of disposition by the sellers thereof; 

 

(c)As expeditiously as possible furnish to each selling Shareholder such
reasonable number of copies of the prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the selling Shareholder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by the selling Shareholder; 

 

(d)As expeditiously as possible use its best efforts to register or qualify the
Registrable Securities covered by the Registration Statement under the
securities or blue sky laws of such states as the selling Shareholders shall
reasonably request, and do any and all other acts and things that may be
necessary or desirable to enable the selling Shareholders to consummate the
public sale or other disposition within such states of the Registrable
Securities owned by the selling Shareholders; provided, however, that the
Company shall not be required in connection with this paragraph (d) to qualify
as a foreign corporation in any jurisdiction, execute a general consent to
service of process in any jurisdiction, or subject itself to taxation in any
jurisdiction;  

 

(e)Use its best efforts to cause the Registrable Securities (other than
Warrants) to be listed on the principal securities exchange on which similar
securities of the Company are then listed, if any, if the listing of such shares
is then permitted under the rules of such exchange;  

 

(f)Enter into such customary agreements (including an underwriting agreement in
customary form, including customary representations, warranties, covenants,
conditions and indemnities) and take all such other actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

(g)At the request of any underwriter in connection with an underwritten
offering, the Company will furnish an opinion of counsel, addressed to the
underwriters, covering such customary matters as the managing underwriters may
reasonably request and (ii) a comfort letter or comfort letters (and updates
thereof) from the Company’s independent public accountants covering such
customary matters as the managing underwriters may reasonably request;  

 

(h)Provide a CUSIP number, registrar and transfer agent for the Registrable
Securities included in any Registration Statement not later than the effective
date of such Registration Statement;  

 

(i)During the period when the Prospectus is required to be delivered under the
Securities Act, file all documents required to be filed with the Commission
pursuant to the Exchange Act in accordance with the provisions of the Exchange
Act and the rules and regulations promulgated thereunder;  

 

(j)Use best efforts to cause the Registrable Securities (other than Warrants)
included in any Registration Statement to be listed on each securities exchange,
if any, on which similar securities issued by the Company are then listed; and  

 

(k)Notify each seller of such Registrable Securities, at any time when a
Prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any material fact necessary to make the statements therein not
misleading, and, at the request of any such seller, the Company shall prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus shall not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading. 

 

5.Allocation of Expenses. The Company will pay all Registration Expenses of all
registrations under this Agreement; provided, however, that if a registration is
withdrawn at the request of the Shareholder demanding such registration under
Section 2(a) (other than as a result of information concerning the business or
financial condition of the Company which is made known to the applicable
Shareholder after the date on which such registration was demanded) and if the
demanding Shareholder elects not to have such registration counted as a
registration demanded under Section 2(a), the requesting Shareholder (i.e.,
Lender or Strome) shall pay the Registration Expenses of such withdrawn
registration. For purposes of this Section 5, the term “Registration Expenses”
shall mean all costs and expenses incident to the Company’s performance of, or
compliance with, this Agreement, including, without limitation, all registration
and filing fees, exchange listing fees, printing expenses, fees of accountants
for the Company, fees and disbursements of counsel for the Company and the fees
and expenses (not in excess of $20,000) of one counsel selected by the selling
Shareholders to represent the selling Shareholders (as reasonably selected by
the Shareholder making the demand, in the case of registrations demanded under
Section 2(a)), state securities or blue sky fees and expenses, and the expense
of any special audits incident to or required by any such registration, but
excluding underwriting discounts, selling commissions or any other brokerage or
underwriting fees and expenses and the fees and expenses of the selling
Shareholders’ own counsel (other than the one counsel selected to represent all
selling Shareholders).  

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

6.Indemnification. 

 

(a)In the event of any registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, the Company will indemnify and
hold harmless the seller of such Registrable Securities, each underwriter of
such Registrable Securities, and each other person, if any, who controls such
seller or underwriter within the meaning of the Securities Act or the Exchange
Act against any losses, claims, damages or liabilities, joint or several, to
which such seller, underwriter or controlling person may become subject under
the Securities Act, the Exchange Act, state securities or blue sky laws or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities
Act, any preliminary prospectus or final prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arise out of or are based upon the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; and, subject to Section 6(c) below, the
Company will reimburse such seller, underwriter and each such controlling person
for any legal or any other expenses reasonably incurred by such seller,
underwriter or controlling person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable to any person in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based solely upon (i)
any untrue statement or omission made in such Registration Statement,
preliminary prospectus or prospectus, or any such amendment or supplement, in
reliance upon and in conformity with information furnished to the Company, in
writing, by or on behalf of such seller, underwriter or controlling person
specifically for use in the preparation thereof, or (ii) the failure of such
seller to deliver copies of the prospectus in the manner required by the
Securities Act (provided that the Company has delivered to such seller such most
recent prospectus, as supplemented or amended). 

 

(b)In the event of any registration of any of the Registrable Securities under
the Securities Act pursuant to this Agreement, each seller of Registrable
Securities, severally (and not jointly or jointly and severally), will indemnify
and hold harmless the Company, each of its directors and officers and each
underwriter, if any, and each person, if any, who controls the Company or any
such underwriter within the meaning of the Securities Act or the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Company, such directors and officers, underwriter or controlling person may
become subject under the Securities Act, Exchange Act, state securities or blue
sky laws or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such seller, specifically for use in connection with the preparation of such
Registration Statement, prospectus, amendment or supplement. 

 

(c)Each party entitled to indemnification under this Section 6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) within a reasonable period of time after such Indemnified
Party has actual knowledge of any claim as to which indemnity may be sought (but
failure to so notify the Indemnifying Party shall not relieve such Indemnifying
Party from any liability hereunder to the extent it is not materially prejudiced
thereby), and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be withheld unreasonably). The Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of such Indemnified Party by the
counsel retained by the Indemnifying Party would be inappropriate due to actual
or potential differing interests between the Indemnified Party and any other
party represented by such counsel in such proceeding. No Indemnifying Party in
the defense of any such claim or litigation shall, except with the prior written
consent of each relevant Indemnified Party, consent to entry of any judgment or
enter into any settlement which (x) does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation or (y)
includes any admission of wrongdoing or fault by the Indemnified Party, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party (not to
be unreasonably withheld). 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

(d)If for any reason the indemnification provided for in the preceding clauses
(a) and (b) is unavailable to an Indemnified Party or insufficient to hold such
party harmless as contemplated by the preceding clauses (a) and (b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnified Party as a result of the loss, claim, damage, liability or expense
in the proportion as is appropriate to reflect (i) the relative fault of the
Indemnified Party and the Indemnifying Party, and (ii) any other relevant
equitable considerations. 

 

(e)The indemnities provided in this Section 6 shall survive any Shareholder’s
transfer of any Registrable Securities. 

 

7.Participation in Underwritten Registrations. No Shareholder may participate in
any registration hereunder which is underwritten unless such Shareholder (a)
agrees to sell such Shareholder’s securities on the basis provided in any
underwriting arrangements approved by the party entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. 

 

8.Information.  

 

(a)Each holder of Registrable Securities included in any registration shall
furnish to the Company such information regarding such holder and the
distribution proposed by such holder as the Company may request in writing if it
is required in connection with any registration, qualification or compliance
referred to in this Agreement. 

 

(b)In furtherance of their rights hereunder, upon the reasonable advance request
of a Shareholder having demand rights under Section 2(a), and at such
Shareholder’s expense, such Shareholder (or a designee thereof) may visit the
offices and/or operations of the Company during normal business hours and obtain
and inspect (including by making copies of) the books and records of the Company
and review documents, files and information regarding the affairs of the
Company; provided, the Company shall not be required to disclose any (x)
information upon which the Company reasonably wishes to maintain attorney-client
privilege or (y) information for which the disclosure thereof would be unlawful
or risk a potential claim against or liability to the Company. 

 

9.Limitations on Subsequent Registration Rights. The Company shall not, without
the prior written consent of Shareholders holding at least a majority of all
Registrable Securities, enter into any agreement (other than this Agreement)
with any holder or prospective holder of any securities of the Company which
would allow such holder or prospective holder to demand that his, her or its
securities be included in any registration filed under Section 2 or Section 3. 

 

10.Rule 144 Requirements. The Company agrees to: 

 

(a)Make and keep public information available, as those terms are understood and
defined in Rule 144 under the Securities Act; 

 

(b)File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements); and 

 

(c)Furnish to any holder of Registrable Securities upon request a written
statement by the Company as to its compliance with the reporting requirements of
such Rule 144 (at any time after ninety (90) days following the closing of the
first sale of securities by the Company pursuant to a Registration Statement),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to such reporting requirements), a copy of the most recent annual or
quarterly reports of the Company, and such other reports and documents of the
Company as such holder may reasonably request to avail itself of Rule 144 or any
similar rule or regulation of the Commission allowing it to sell any such
securities without registration. 

 

11.Notices. Any and all notices provided for in this Agreement shall be given in
writing by registered or certified mail, return receipt requested and shall be
deemed to have been given when mailed, and shall be addressed to the parties at
the addresses indicated above or to such other address as the respective parties
may designate by notice to the others in writing. 

 

12.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes all prior agreements, understandings and representations. No addition
or modification to this Agreement is valid unless made in writing and signed by
the parties hereto. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

13.Waiver of Jury Trial. THE COMPANY ACKNOWLEDGES THAT IT MAY HAVE A
CONSTITUTIONAL RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE OR
LAWSUIT ARISING BETWEEN THE COMPANY, THE LENDER, AND THE OTHER SHAREHOLDERS BUT
THAT SUCH RIGHT MAY BE WAIVED. IN THIS COMMERCIAL MATTER, THE COMPANY BELIEVES
THAT IT IS IN ITS BEST INTEREST TO WAIVE SUCH RIGHT. ACCORDINGLY, THE COMPANY
DOES HEREBY WAIVE SUCH RIGHT TO A JURY TRIAL. 

 

14.Controlling Law; Jurisdiction. This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Michigan. The Company
expressly submits to the jurisdiction and venue in the federal or state courts
of the State of Michigan by process served by mail on the Company at the address
set forth above. 

 

15.Specific Performance. The parties agree that, to the extent permitted by law
(a) the obligations imposed on them in this Agreement are special, unique and of
an extraordinary character and that in the event of a breach by any such party
damages would not be an adequate remedy, and (b) each of the other parties shall
be entitled to specific performance and injunctive and other equitable relief in
addition to any other remedy to which it may be entitled at law or in equity. 

 

16.Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself or through its agent prepared the same, it being agreed that
the Company, the Lender and the other Shareholders and their respective agents
have participated in the preparation hereof. 

 

17.Counterparts and Facsimile Signatures. This Agreement may be executed in any
number of counterparts each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Copies (whether
facsimile, photostatic or otherwise) of signatures to this Agreement shall be
deemed to be originals and may be relied on to the same extent as the
originals. 

 

18.Amendment and Restatement. This Agreement amends and restates the Original
Agreement in its entirety as of the date hereof; provided, to the extent
consistent with this Agreement, the Original Agreement shall remain in full
force and effect, and any such consistent terms set forth in this Agreement
shall be deemed to be a continuation and reaffirmation of such consistent terms
set forth in the Original Agreement. 

 

[Signatures on following page]

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the day and year first above written.

 

COMPANY: 

 

ZIVO BIOSCIENCE, INC.,

a Nevada corporation

 

By: /s/ Philip M. Rice 

Philip M. Rice

Its: Chief Financial Officer

 

 

LENDER: 

 

HEP INVESTMENTS LLC, 

a Michigan limited liability company

 

By: /s/ Laith Yaldoo 

Laith Yaldoo

Its: Manager

 

 

 

STROME: 

 

STROME MEZZANINE FUND LP 

 

By: /s/ Mark Strome 

Mark Strome

President and CEO of Strome Investment Management LP,

its general partner

 

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

9